TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00284-CV



                                      In the Matter of B. P. S.

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. J-27,754, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The district court, sitting as a juvenile court, adjudicated B.P.S. delinquent after

finding that he committed the offense of aggravated robbery. See Tex. Penal Code Ann. § 29.03

(West 2003). The juvenile court assessed punishment at three years’ probation. In a single issue on

appeal, B.P.S. challenges the factual sufficiency of the evidence supporting the juvenile court’s

finding that a deadly weapon was used during the commission of the offense. Within that issue,

B.P.S. also challenges the admissibility of certain evidence. We will affirm the judgment.


                                         BACKGROUND

               The juvenile court heard evidence that, on the evening of November 17, 2006, the

victim, Gorge Alcides Ramos Rivera, was approached on the street by a group of four boys, one of

whom Rivera identified in court as B.P.S. Rivera testified that B.P.S. asked him if he had a cigarette.

Rivera told him that he did not. According to Rivera, B.P.S. then asked him for a dollar. Rivera

gave B.P.S. a dollar, but B.P.S. told him, “No, it’s five.” Rivera recounted that, at this point, one
of the other boys hit him in the head.1 When the State asked Rivera what he got hit with, Rivera

answered, “The truth is I don’t know. It was so—so fast that I didn’t see.” The State then asked

if what he was hit with was hard or soft. Rivera testified, “Very hard.” The State also asked,

“When you got hit, did it hurt?” Rivera responded, “Of course.” Rivera identified for the court a

scar over his left eye where he was allegedly hit. Rivera explained that, after he was hit, he fell to

the ground “from the impact.” He then recalled the boys “starting [] to press on [his] pockets.”

Rivera testified that “they took everything. They took my telephone, my wallet, and everything.”

After the boys left, Rivera got up and made his way back to his apartment. He testified that he

“had a lot of blood,” and he placed a jacket around his head to cover the wound. When he returned

to his apartment, Rivera and his friends decided to go back out and try to locate the boys. Rivera and

his friends found them at a bus stop. Rivera testified that, when they arrived, police officers were

already talking to the boys. Rivera approached one of the officers and, through a friend who

translated for him,2 told the officer what happened. The officers searched B.P.S. and found Rivera’s

cell phone in B.P.S.’s pocket. Rivera testified that the police then called an ambulance, and Rivera

was transported to the emergency room. At the hospital, doctors examined Rivera’s wounds.

Rivera testified that they put a patch on his eye and also “did some stitches” because his wound

“was very big.”




       1
         It is undisputed that Rivera was hit by one of the other boys, not B.P.S. The State relied
on the law of parties to hold B.P.S. responsible for the other boy’s actions. See Tex. Penal Code
Ann. § 7.02 (West 2003).
       2
          Rivera did not speak English. Both his statement to the police and his trial testimony were
translated from Spanish to English.

                                                  2
               In addition to Rivera’s testimony about the nature and severity of his injuries, also

admitted into evidence were police photographs taken of Rivera’s face on the night of the incident,

and medical records from the hospital where Rivera was treated. The photographs show what

appears to be blood around Rivera’s left eye and on his forehead, while the medical records provide

details about Rivera’s injuries. Specifically, in a record titled, “Emergency Room Report,” the

treating physician reported the following:


       Patient is a 19-year-old Latin-American male who was in a fight this afternoon and
       was struck with a rock on his face. There was no loss of consciousness. He has no
       neck or back pain. He says he does have some mild pain in his thighs and a little
       ache in his left flank. . . .

       ....

       He has a 1 cm jagged laceration just above his left eyebrow. There are two small
       rock foreign bodies in the wound which were easily removed. There was no visible
       or palpable skull fracture, no evidence of entrapment. He has a small abrasion on his
       left malar region of his face. Otherwise his face is nontender and traumatic. . . .

       ....

       After obtaining adequate anesthesia the area was prepped and draped in a sterile
       manner. . . . The two rocks were removed. The wound was reexplored. No
       other injury or foreign body was noted. It was then closed with . . . sutures and
       Neosporin applied.

       DIAGNOSES
       1. Facial laceration, sutured.
       2. Closed-head trauma.

       PLAN
       I have given him head injury as well as wound precautions, and requested he return
       if he has more pain, fever, vomiting, vision changes, weakness, numbness, rash, or
       feels worse. I have requested he return in 48 hours for a wound check. I placed him
       on Keflex and Vicodin. He did receive Duricef here.




                                                 3
               The juvenile court also heard evidence from City of Austin police officer

Carlos Vallejo, who responded to the crime. Vallejo testified that he had been a police officer for

approximately five-and-a-half years. Of relevance to this appeal, the State asked Vallejo the

following question: “Is an object with the density or hardness of a rock, or something solid like that,

a rock, a piece of wood, a hard piece of plastic, is that able to inflict serious bodily injury; do you

know?” Counsel for B.P.S. objected to this question on numerous grounds, including that it called

for speculation, was not relevant, was more prejudicial than probative, and that the officer had not

been designated or qualified as an expert. The juvenile court overruled the objections. The State

then rephrased the question: “Do you believe that taking an object like that, with that density, and

hitting somebody, is capable of causing serious bodily injury, if not death?” Counsel for B.P.S.

objected to the State’s rephrasing and re-urged his earlier objections. The juvenile court responded:


           The objection is overruled. However, the Court will accept this as just the
           general knowledge of whether or not a rock, or something like that, striking
           someone’s head, by the basic common knowledge of all of us could cause
           death or serious bodily injury. Please answer the question.


Vallejo answered, “Yes.”

               The juvenile court also heard testimony from B.P.S., who denied the

allegations against him. B.P.S. testified that he saw his friend “punch” Rivera. B.P.S. was then

asked, “What does he punch him with?” B.P.S. answered, “His fist, for all I seen.”

               The juvenile court found that B.P.S. committed the offense of aggravated robbery and

adjudicated him delinquent. Following the disposition hearing, the juvenile court placed B.P.S. on

probation, to begin at the Travis County Leadership Academy, for three years. This appeal followed.

                                                  4
                                             ANALYSIS

Evidence admissibility

                Although B.P.S. designates only a single issue on appeal—whether the evidence is

factually sufficient to support the juvenile court’s deadly weapon finding—he devotes most of his

briefing to the separate issue of whether certain evidence should have been admitted. Although not

specifically assigned as error, since we are to construe briefs liberally and address “every issue raised

and necessary to final disposition of the appeal,” we will separately address B.P.S.’s admissibility

arguments. See Tex. R. App. P. 38.9, 47.1.

                We review a trial court’s decision to admit evidence under an abuse of discretion

standard. Walters v. State, 247 S.W.3d 204, 217 (Tex. Crim. App. 2007). The trial court abuses its

discretion only when the decision lies “outside the zone of reasonable disagreement.” Id.

                B.P.S. contends that the juvenile court should not have admitted (1) Officer Vallejo’s

testimony about whether a rock or similar object was capable of causing serious bodily injury or

death and (2) the medical records. We will address each contention in turn.


    Officer Vallejo’s testimony

                B.P.S. asserts that Officer Vallejo’s testimony should not have been admitted for the

following reasons: (1) it violated rule 701, relating to opinion testimony by a lay witness,

see Tex. R. Evid. 701; (2) it violated rules 702 and 703, relating to expert testimony, see id.

702, 703; (3) it violated rules 401 and 403, in that it was either not relevant or more prejudicial than

probative, see id. 401, 403; and (4) Vallejo’s name was not included on the State’s witness list.




                                                   5
                We find these contentions to be without merit. First, rules 702 and 703 are not

implicated in this case, as the juvenile court did not allow Officer Vallejo to testify as an expert:

“[T]he Court will accept this as just the general knowledge of whether or not a rock, or something

like that, striking someone’s head, by the basic common knowledge of all of us could cause death

or serious bodily injury.”

                Second, there was no abuse of discretion in the juvenile court’s finding that Vallejo’s

testimony was admissible under rules 401 and 403. Rule 401 defines “relevant evidence” as

“evidence having any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the evidence.”

Tex. R. Evid. 401. The juvenile court did not abuse its discretion in finding that Vallejo’s testimony

about whether a rock or similar object was capable of causing serious bodily injury or death made

a deadly weapon finding more or less probable. As for rule 403, it provides that relevant evidence

may be excluded “if its probative value is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by considerations of undue delay, or needless

presentation of cumulative evidence.” Tex. R. Evid. 403. Because this was a one-day trial before

the juvenile court (and not a jury), the juvenile court did not abuse its discretion in finding that such

concerns were not present here.

                Third, there was no abuse of discretion in the juvenile court’s finding that Vallejo’s

testimony was proper opinion testimony by a lay witness under rule 701. Rule 701 provides that lay

witness testimony “is limited to those opinions or inferences which are (a) rationally based on the

perception of the witness and (b) helpful to a clear understanding of the witness’ testimony or the



                                                   6
determination of a fact in issue.” Tex. R. Evid. 701. This Court has explained what is required

under section (a) of this rule:


            The rule’s requirement that the opinion or inference of a lay witness be
            “rationally based on the perception of the witness” can be said to have two
            elements. The first element involves the personal knowledge of the witness
            as required by Rule 602. The necessary personal knowledge may be gained
            by the perception of fact by the senses of the witness. Thus, the perception
            underlying a lay witness’s testimony may be what was seen, heard, smelled,
            tasted, touched, or felt. The second element mandates that the opinion must
            be one that a reasonable person could draw from the underlying facts. Under
            Rule 701, much must be left to the discretion of the trial court.


Harnett v. State, 38 S.W.3d 650, 657-58 (Tex. App.—Austin 2000, pet. ref’d)

(internal citations omitted).

                Although it is true that Officer Vallejo did not have any personal knowledge of

the specific object that was used in the commission of the crime, he testified that he had been a

police officer for approximately five-and-a-half years. Also, the record reflects that Vallejo saw

Rivera’s wounds before they were treated and heard Rivera describe, through a translator, how

Rivera was attacked. From these underlying facts, Vallejo could draw the conclusion that, whatever

Rivera was hit with, the object was capable of causing serious bodily injury or death in the manner

of its use. Thus, the juvenile court’s admission of Vallejo’s lay-witness testimony was not

“outside the zone of reasonable disagreement.” See Garcia v. State, 201 S.W.3d 695, 704-05

(Tex. Crim. App. 2006); see also Hollis v. State, 219 S.W.3d 446, 467 (Tex. App.—Austin 2007,

no pet.) (“Under Rule 701, an officer may testify about opinions based on his personal training and

first-hand experiences without being qualified as an expert under Rule 702.”).



                                                 7
               Finally, as for B.P.S.’s contention that Vallejo’s name was not included on the State’s

witness list, during trial, counsel for B.P.S. withdrew this objection immediately after it was made

and before the juvenile court had an opportunity to consider it:


           [Counsel for B.P.S.]:       Your Honor, I’m . . . going to object to this
                                       witness. I don’t know . . . who this witness is.
                                       The State has not provided me with a witness list;
                                       despite the fact that I . . . filed my discovery order
                                       and also my 404(b) letter quite a while ago. And
                                       from the offense report that I saw, I don’t . . . wait.
                                       This is the APD officer.

           [Prosecutor]:               Yes, sir, it is.

           [Counsel for B.P.S.]:       Okay. That’s fine.


Therefore, any error relating to the State’s alleged failure to include Vallejo on its witness list has

not been preserved for review.

               We conclude that there was no abuse of discretion in the juvenile court’s admission

of Officer Vallejo’s testimony. However, even were we to assume that the juvenile court should

not have admitted his testimony, any error would be harmless. See Tex. R. App. P. 44.2(b). As we

will explain below, there was other evidence in the record supporting the juvenile court’s deadly

weapon finding apart from Vallejo’s testimony. See Leday v. State, 983 S.W.2d 713, 717

(Tex. Crim. App. 1998) (“It is well established that the improper admission of evidence does not

constitute reversible error if the same facts are shown by other evidence which is not challenged.”).




                                                   8
   Medical records

               In his brief, B.P.S. asserts that the medical records detailing the nature of Rivera’s

injuries should not have been admitted because: (1) the patient named in the records was a person

named “Jorge Alcedes,” not Gorge Rivera; (2) B.P.S. had “no opportunity to confront and

cross-examine the doctor” who treated Rivera; and (3) one particular statement in the records is

“hearsay within hearsay.” However, during trial, B.P.S. only objected to the admission of a

particular statement in the medical records on the basis of “hearsay within hearsay”:


           The only objection that I have is going to be in this paragraph where it says,
           “The patient is a 19-year-old Latin male, who was in a fight this afternoon
           and was struck in the rock with a—in the face with a rock.” I believe that’s
           hearsay within hearsay, and would ask that that portion be struck.


Therefore, B.P.S. has not preserved error on the issues of (1) the variance between the name of

the victim in the indictment and the name in the medical records, see Martin v. State, 541 S.W.2d
605, 608 (Tex. Crim. App. 1976) (“Questions involving the rule of idem sonans[3] must be raised

in the first instance at trial. If the issue is raised for the first time on appeal, it will be treated

as having been waived and will present nothing for review.”), and (2) B.P.S.’s inability to

confront and cross-examine the treating physician. See Reyna v. State, 168 S.W.3d 173, 179




       3
           Idem sonans means “of the same sound.” Martin v. State, 541 S.W.2d 605, 606
(Tex. Crim. App. 1976). The rule of idem sonans provides that if two names sound alike but are
spelled differently, any variance in spelling is immaterial, “provided the misspelling does not
transform the name into a wholly distinct appellation.” Id. We note that the different names in this
case appears to be a question involving the rule of idem sonans. The victim testified during trial that
his full name was “Gorge Alcides Ramos Rivera.” The name of the patient in the medical records
was “Jorge Alcedes.”

                                                  9
(Tex. Crim. App. 2005) (“An objection on hearsay does not preserve error on Confrontation Clause

grounds.”). Thus, we shall consider only the “hearsay within hearsay” issue.

               After counsel for B.P.S. objected on this ground, the juvenile court initially sustained

the objection, deleting the statement about the patient being “struck with a rock” but admitting the

remainder of the medical records.4 However, the juvenile court later overruled B.P.S.’s objection

after the juvenile court determined that the documents were medical records that satisfied the

business records exception to the hearsay rule. See Tex. R. Evid. 803(4), 803(6).

               Rule 805 provides, “Hearsay included within hearsay is not excluded under the

hearsay rule if each part of the combined statements conforms with an exception to the hearsay rule

provided in these rules.” Tex. R. Evid. 805. Thus, in order for the “struck with a rock” statement

to be admissible, both the medical records and the specific statement within the medical records

needed to conform to an exception to the hearsay rule. On this record, we cannot conclude that the

juvenile court abused its discretion in admitting the statement.

               First, the medical records in this case satisfied the business records exception to

the hearsay rule. To be properly admitted under Rule 803(6), the proponent must prove that the

document was made at or near the time of the events recorded, from information transmitted by a

person with knowledge of the events, and made or kept in the course of a regularly conducted

business activity. Tex. R. Evid. 803(6). The predicate for admission of a business record may be

established by an affidavit that complies with Rule 902(10). Id. The predicate witness does not have




       4
         Before admitting the medical records, the juvenile court asked counsel for B.P.S. if there
was any other objection. Counsel replied, “No, Your Honor.”

                                                 10
to be the record’s creator or have personal knowledge of the contents of the record. Reyes v. State,

48 S.W.3d 917, 921 (Tex. App.—Fort Worth 2001, no pet.). The witness need only have personal

knowledge of the manner in which the records were prepared. Id. Rule 902(10)(b) provides a

sample form of an affidavit that complies with the rule and states that “an affidavit which

substantially complies with the provisions of this rule shall suffice.” Tex. R. Evid. 902(10)(b). In

this case, the medical records included an affidavit by Shari Mitchell, the custodian of records for

South Austin Hospital, who averred that she had personal knowledge of the manner in which the

records were prepared. The affidavit follows the sample form provided in rule 902(10)(b) and thus

substantially complies with the rule. We find no abuse of discretion in the juvenile court’s decision

to admit the medical records pursuant to the business records exception to the hearsay rule.

                Second, the statement within the medical records satisfied the medical diagnosis or

treatment exception to the hearsay rule. To be properly admitted under rule 803(4), the proponent

must prove that the statement was made for the purpose of medical diagnosis or treatment and

describing medical history, or past or present symptoms, pain, or sensations, or the inception or

general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis

or treatment. Tex. R. Evid. 803(4). The statement at issue, “Patient is a 19-year-old Latin-American

male who was in a fight this afternoon and was struck with a rock on his face,” was in a section of

the “Emergency Room Report” titled, “History of Present Illness / Review of Symptoms.”

The document was signed by the treating physician. Thus, we find no abuse of discretion

in the juvenile court’s finding that the statement was made for the purpose of medical diagnosis

or treatment.



                                                 11
               We conclude that the juvenile court did not abuse its discretion in admitting the

statement within the medical records. However, even assuming there was error, it would be

harmless. See Tex. R. App. P. 44.2(b). There were other statements in the medical records from

which the juvenile court could infer that Rivera had been struck with a rock. Specifically, in the

“Physical Examination” section, the physician wrote, “There are two small rock foreign bodies in

the wound which were easily removed.” Then, in a section labeled “Procedure Note,” the physician

wrote, “The two rocks were removed.” B.P.S. did not object to either of these statements.

               We overrule B.P.S.’s arguments involving the admissibility of the evidence.


Factual sufficiency

               We now turn to B.P.S.’s contention that the evidence was factually insufficient to

support the juvenile court’s deadly weapon finding. In his brief, B.P.S. concedes that there was

sufficient evidence supporting his adjudication for the offense of robbery. He asserts, however, that

he should not have been adjudicated for the offense of aggravated robbery “because the State’s

evidence was factually insufficient to prove beyond a reasonable doubt the use of a deadly weapon,

namely some unknown blunt object.”

               Adjudications of delinquency in juvenile cases are based on the criminal standard

of proof. See Tex. Fam. Code Ann. § 54.03(f) (West Supp. 2007). Therefore, we review

adjudications of delinquency in juvenile cases by applying the same standards applicable

to sufficiency of the evidence challenges in criminal cases.          In re M.C.L., 110 S.W.3d
591, 594 (Tex. App.—Austin 2003, no pet.).




                                                 12
               In a factual sufficiency review, we view the evidence in a neutral light and ask

whether the trier of fact was rationally justified in finding guilt beyond a reasonable doubt. See

Watson v. State, 204 S.W.3d 404, 414 (Tex. Crim. App. 2006); see also Wooley v. State, ___

S.W.3d ___, 2008 Tex. Crim. App. LEXIS 762, at *21 (Tex. Crim. App. 2008) (holding that factual

sufficiency, like legal sufficiency, should be measured “by the elements of the offense as defined by

a hypothetically correct jury charge”). We then determine whether the evidence supporting the

verdict is so weak that the verdict is clearly wrong and manifestly unjust or whether the verdict is

against the great weight and preponderance of the conflicting evidence. Watson, 204 S.W.3d at 415.

“The verdict may be set aside only if it is so contrary to the overwhelming weight of the evidence

as to be clearly wrong and unjust.” Grotti v. State, ____ S.W.3d ___, 2008 Tex. Crim. App. LEXIS

761, at *13 (Tex. Crim. App. 2008) (citing Watson, 204 S.W.3d at 414-17). In other words, we will

not reverse a case on a factual sufficiency challenge unless we can say, with some objective basis

in the record, that the great weight and preponderance of the evidence contradicts the verdict. See

Watson, 204 S.W.3d at 417.

               A person commits the offense of aggravated robbery if he commits a robbery and

he either (1) causes serious bodily injury to another or (2) uses or exhibits a deadly weapon

during the commission of the robbery. See Tex. Penal Code Ann. § 29.03. The penal code

defines “serious bodily injury” as “bodily injury that creates a substantial risk of death or that

causes death, serious permanent disfigurement, or protracted loss or impairment of the function

of any bodily member or organ.” Id. § 1.07(a)(46) (West Supp. 2007). The penal code defines

“deadly weapon” as:



                                                 13
               (A)     a firearm or anything manifestly designed, made, or adapted
                       for the purpose of inflicting death or serious bodily injury; or

               (B)     anything that in the manner of its use or intended use is
                       capable of causing death or serious bodily injury.


Id. § 1.07(a)(17) (West Supp. 2007). In its petition alleging delinquent conduct, the State charged

that an “unknown blunt object” was used during the commission of the offense. The State concedes

that an “unknown blunt object” is not “manifestly designed, made, or adapted for the purpose of

inflicting death or serious bodily injury.” Therefore, the State was required to prove, beyond a

reasonable doubt, that an “unknown blunt object” was capable of causing death or serious bodily

injury “in the manner of its use or intended use.”

               Whether an object qualifies as a deadly weapon depends upon the evidence presented.

See Thomas v. State, 821 S.W.2d 616, 620 (Tex. Crim. App. 1991). Indeed, the court of criminal

appeals has noted that, depending upon the evidence shown, “almost anything can be a deadly

weapon.” Lane v. State, 151 S.W.3d 188, 191 n.5 (Tex. Crim. App. 2004). Several factors are used

in making such a determination, including: (1) the physical proximity between the victim and the

object; (2) the threats or words used by the assailant; (3) the size and shape of the weapon; (4) the

weapon’s ability to inflict death or serious bodily injury; and (5) the manner in which the defendant

used the weapon. In re S.B., 117 S.W.3d 443, 446 (Tex. App.—Fort Worth 2003, no pet.). Another

factor to consider is the nature of the injuries or wounds inflicted on the victim, if any. See Lane,
151 S.W.3d at 191. No one factor is determinative, and an appellate court must examine each

case on its own facts to determine whether the fact finder could have concluded from the




                                                 14
surrounding circumstances that the object used was a deadly weapon. Brown v. State, 716 S.W.2d
939, 947 (Tex. Crim. App. 1986); In re S.B., 117 S.W.3d at 447.

               B.P.S. asserts that the juvenile court’s deadly weapon finding is based on nothing

more than “inferences stacked upon inferences.” See Reedy v. State, 214 S.W.3d 567, 585

(Tex. App.—Austin 2006, pet. ref’d). We disagree with B.P.S.’s characterization of the evidence

in this case. The evidence in the record which supports the juvenile court’s finding that an

“unknown blunt object” was used in the commission of the offense includes the following:


       •   Rivera’s testimony about the nature of his injuries. He testified that he was hit
           with something “very hard.” It was so hard, in fact, that, when he was hit, he fell
           to the ground “from the impact.” He further testified that “there was a lot of
           blood,” and he drew the court’s attention to a scar above his left eye where he had
           allegedly been hit. The injury was severe enough that police officers called an
           ambulance to transport Rivera to the emergency room for treatment. Rivera
           further testified that doctors put a patch over his eye and “did some stitches”
           because the wound was “very big.”

       •   Police photographs showing Rivera’s face after he was hit. The photographs
           show what appears to be blood around Rivera’s left eye and on his forehead.

       •   Medical records detailing the nature of Rivera’s injuries. Statements in the
           records include: “Patient is a 19-year-old Latin-American male who was in a
           fight this afternoon and was struck with a rock on his face”; “He has a 1 cm
           jagged laceration just above his left eyebrow”; “There are two small rock foreign
           bodies in the wound”; “Facial laceration, sutured”; and “Closed-head trauma.”


From the above evidence, the juvenile court could find, beyond a reasonable doubt, that the object

used in the commission of the offense was “capable of causing serious bodily injury or death”

“in the manner of its use or intended use.”




                                                 15
               There is evidence in the record contrary to the juvenile court’s finding. Rivera

testified that he did not know what he was hit with, and the object was never recovered. In fact,

B.P.S. testified that Rivera was hit, not with a rock, but with a fist.5 Furthermore, according to

B.P.S., the rocks removed from Rivera’s wound could have been gravel from Rivera’s jacket when

he placed the jacket around his head to cover the wound. However, despite this contrary evidence,

we cannot say, with some objective basis in the record, that the great weight and preponderance of

the evidence contradicts the juvenile court’s deadly weapon finding. B.P.S. admitted at trial that he

saw one of the other boys who was with him hit Rivera. Whether Rivera was hit in the face with a

rock, a fist, or some other unknown blunt object, the nature and severity of Rivera’s injuries—as

shown from Rivera’s own testimony, the police photographs, and the medical records admitted

into evidence—provides sufficient evidence from which the juvenile court could find, beyond

a reasonable doubt, that the unknown blunt object was capable of causing serious bodily

injury or death.

               We overrule B.P.S.’s challenge to the factual sufficiency of the evidence.




       5
          We note, however, that even a fist can be a deadly weapon, depending on the manner in
which it is used. See Lane v. State, 151 S.W.3d 188, 191 (Tex. Crim. App. 2004).

                                                 16
                                       CONCLUSION

              We affirm the judgment of the juvenile court.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Affirmed

Filed: August 6, 2008




                                              17